DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 05 January 2021.
Claims 1, 3-4 and 7-21 are pending and have been examined. 
Claims 1, 10 and 11 have been amended.
Claims 12-21 have been added. 
Claims 2 and 5-6 were previously canceled.  



Allowable Subject Matter
Claims 1, 3-4 and 7-21 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4 and 7-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the Alice/Mayo test, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claim 1 is directed to a system, claim 10 directed to a method, and claim 11 is directed to a product of manufacture.
	While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of comparing terms of items. Specifically, representative claim 10 recites the abstract idea of:  
identifying, a specific seller, wherein the specific seller is associated with a budget above threshold and the specific seller is associated with the past sales of a target item below a sales threshold
identifying, for the first user, a first comparison item to be sold by a second seller different than the specific seller and to be compared with the target item, wherein the first comparison item is of a same category as the target item or the first comparison item is predetermined to correspond to the target item; and 
identifying, for the second user, a second comparison item to be sold by a third seller different than the specific seller and to be compared with the target item, where in the second comparison item is of the same category as the target item or the second comparison item is predetermined to correspond to the target item; 
comparing, for the first user, a first transaction of the target item with a second transaction term of the first comparison item to determine a first difference, wherein the target item is associated with a plurality of transaction terms, and the plurality of transaction terms includes the first transaction term;
comparing, for each of the users, transaction terms of the target item with transaction terms of the comparison item;
changing, for the first user based on the first difference, the first transaction term of the target item to a first changed transaction term so that the first changed transaction term of the target item becomes more favorable than or comparable to the second transaction term of the first comparison item; and 
changing for the second user based on the second different, the first transaction term of the target item to a second changed transaction term so that the second changed transaction term of the target item becomes more favorable than or comparable to the  third transaction term of the second comparison item
determining, from the first operation history, a first purchase expectation, wherein the first purchase expectation is based on one of: i) a first average purchase interval of the first user, ii) a first average product viewing time of the first user, iii) a first elapsed time from a first viewing start time of the first user, and iv) a first user reaction to a first historic transaction term change; 
determining, from the second operation history, a second purchase expectation, wherein the second purchase expectation is based on at least one of   i) a second average purchase interval of the second user, ii) a second average product viewing time of the second user, iii) a second elapsed time from a second viewing start time of the second user, and iv) a second user reaction to a second historic transaction term change; and
prioritizing a notification event, where the prioritizing is based on the first purchase expectation, the first difference, the second purchase expectation, and the second difference, wherein the prioritizing ranks highest a particular user more likely to take action and purchase the target item while minimizing price reduction by the specific seller;
determining the user to be notified of the notification event in accordance with the result of prioritizing; 
when the prioritizing ranks the first user ahead of the second user and the determining determines the first user to be notified of the notification event:
notifying, based on a first address of the first user, the first user of the first notification information including the first transaction term and the first changed transaction term, wherein the notifying is through a first user terminal of the first user, and 
providing first display content for display, wherein the first display content includes a pre-change transaction term, a first post-change transaction term as the first changed transaction term, and a name of the target item that corresponds to the first user as a target user; and
when prioritizing ranks the second user ahead of the first user and the determining determines the second user to be notified of the notification event:
notifying, based on a second address of the second user, the second user of second notification information including the first transaction term and the second changed transaction term, wherein the notifying is through a second user terminal of the second user, and 
providing the first display content for display, wherein the first display content includes the pre-change transaction term, a post-change transaction term as the second changed transaction term, and the name of the target item that corresponds to the second user as the target user.  
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG. Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 10 recites the abstract idea of comparing terms of items as noted above.  This concept is considered to be a certain method of organizing human activity because it relates to sales activities since it is assisting users in identifying a seller by comparing transaction terms of items. Thus, representative claim 10 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 10 includes the additional elements of a seller database, a user database, an item database, a reference database, a server which is accessed by a plurality of user terminals through a network, server has access to a user database for storing, a first user terminal, and a second user terminal.   These additional elements are described at a high level in the Applicant’s specification without any meaningful detail about their structure of configuration. As such, these computer-related elements are not found to be sufficient to integrate the abstract idea into a practical application.  The additional element individually and in combination do not integrate the exception into the practical application because they merely use a computer as a tool to perform the abstract idea.  Claim 10 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to 
As such, representative claim 10 is ineligible. 
	Independent claim 1, which is a system claim, recites an abstract idea similar to that noted above for representative claim 10.  The Examiner recognizes that claim 1 describes the additional element of a processing device, user terminals through a network, at least one memory configured to store computer code, and at least one processor configured to access said at least one memory and operate according to computer program code. Independent claim 1 is directed toward ineligible subject matter based upon the same analysis above in representative claim 10.
	As such, independent claim 1 is ineligible.  
	Independent claim 11, which is a product of manufacture claim, recites an abstract idea similar to that noted above in representative claim 10.  The Examiner recognizes that claim 11 describes the additional element of a non-transitory recoding medium. Independent claim 11 is directed toward ineligible subject matter based upon the same analysis above in representative claim 10.
	As such, claim 11 is ineligible. 
Dependent claims 3-4, 7-9 and 12-21 do not aid in the eligibility of independent claim 1 and independent claim 10.  For example, claims 3-4, 7-9 and 12-21 merely act to provide further limitations of the abstract idea recited in claims 1 and 10.
web screen, claim 17 recites the additional elements of a web page and a blog post, claim 18 recites the additional element of an item link, and claim 19 recites the additional element of a camera. The claimed additional elements individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP2106.05(f)). Accordingly, claims 13, 15, 17, 18, 19 and 21 are directed towards an abstract idea. Additionally, the additional elements of claims 3, 15, 17, 18, 19 and 21 considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.
	As such, claims 3-4, 7-9 and 12-21 are ineligible. 


Response to Arguments
With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 05 January 2020, have been fully considered but are not considered persuasive.  
In response to the Applicant’s arguments found on pages 19 of the remarks stating that “The claims describe notifying the potential buyer in a particular way. Thus there is a nexus to the claims, and the claims are patent eligible as an integration into a practical application”, the Examiner respectfully disagrees. Under Step 2A, Prong 2 of the 2019 PEG, the additional elements of the claims were analyzed and it was determined that they would not integrate into a practical application because they are merely using a computer as a tool to perform the abstract idea. For example, paragraph [0024] of the instant specification recites: “5The invention according to claim 10 is an information processing method performed by a computer…” and in paragraph [0048], reciting:  “5The system controller 4 as a computer includes, for example, a CPU 41 (processor), a ROM 42, and a RAM 43 (an example of storage means)” and  “As shown in FIG. 2B, 10the system controller 4 (the processor in the system controller 4) executes the server programs and other programs to function”, demonstrating that the computer and the computing components are recited in a generic manner. The claims may show integration into a practical application by demonstrating that the additional elements individually or in combination, would work to show an improvement to the technology, to the functioning of the computer, or to the computing components.  In this case, the additional elements, even when considered in combination, are recited in a generic manner. Further, the additional elements are not recited in a specific way to show a technological improvement or show an improvement to the computer or computing components, as they are merely using a computer as a tool to perform the abstract idea.  As such, these computer-related elements are not found to be sufficient to integrate the abstract idea into a practical application. 
pages 19-20 of the remarks, that the claimed invention cites a “Technical Problem” such as “it is difficult to determine users on which a change with less burden on a seller can produce a relatively high sales promotion effect”, and cites a “Technical Solution” such as “makes it possible to determine users who are likely to purchase a target item and on which a change with less burden on a seller can product a relatively high sales promotion effect to be notified of post-change transaction terms of the target item”. The Examiner acknowledges that the disclosure points to a problem of determining users that would result in less of a financial burden on a seller. However, this problem is not a technical problem and would be considered a business problem as it is a problem regarding the financial burden of a seller.  Further, the Examiner acknowledges that the claims recite an improvement of determining users who are likely to purchase an item and resulting in less burden on a seller and ultimately leading to higher sales of the item. Although the claims are reciting this solution to a business problem, the solution is not considered a technical solution, and is geared towards an improvement to the abstract idea itself of comparing terms for items.  The claims do not recite an improvement to the functioning of the computer or the computing components. Further, on pages 23-24 of the remarks, in regards to FIG. 7 of the claimed invention, the Applicant states “information is in the helpful display is unique to this user based on the claim features of determining the user to be notified” and further states “In this improvement to a GUI, the user is informed of a changed transaction term quickly and efficiently based on data displayed to them in which they are interested (product item, changed term, product item characteristics displayed, for example). There is a nexus to the claims for this meaningful improvement”. The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). 
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraph [0006] of the instant specification which recites “From among the users corresponding one-to-one to the target items whose transaction terms have been changed, the user determination means determines, with priority given to users for which a value 20corresponding to the difference between the transaction terms of the target item before change and the transaction terms of the target item after change is relatively small, a plurality of users to be notified of the transaction terms after the change, so as to satisfy the specific seller's seller requirements. This invention makes it possible to determine users on which a change with less burden on a seller can produce a relatively high 3sales promotion effect to be notified of post-change transaction terms of a target item.”  Although the claims include computer technology such as a server, a user terminal, a first user terminal, second user terminal, and a network, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in a case such as Core Wireless. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a comparing terms of items. The claimed process, while arguably resulting in an improvement comparing terms for items that can be purchased, and leading to a decreased burden of a seller financially, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve the comparing of terms for items, e.g. commercial process. As such, the claims do not recite specific technological improvements.  Therefore, the Examiner maintains that the claims do not exhibit a meaningful improvement. 
In response to arguments found on page 24 of the remarks stating that “claim 10 is not a drafting effort to monopolize one of the PEG groupings”, the Examiner respectfully disagrees.  The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand-alone test for eligibility.  Instead, questions of preemption are inherent in the two-part framework from the Alice/Mayo test.  As noted in the current rejection above, the Examiner has performed the analysis, under Step 2A, Prong 1 and 2, and Step 2B, of the 2019 PEG, and upon the completion of the analysis has found the claims to be ineligible.  Therefore, the Examiner maintains the 101 rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)-272-4399.  The examiner can normally be reached on Monday through Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/A.D.P./Examiner, Art Unit 3625        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625